Title: From George Washington to Board of War, 31 January 1781
From: Washington, George
To: Board of War


                        

                            
                            Gentn
                            Head Quaters New Windsor Jany 31st 1781
                        
                        Not having been as yet made acquainted with the mode proposed for remounting the Regiments of Dragoons, or
                            whether it is expected that the Horses for this service will be furnished by the Continent, or the States to which the
                            Regiments are now assigned. I could wish to be informed of the intentions of Congress, and that measures might be adopted
                            to put the Cavalry on a respectable footing for action, at the opening of the Campaign.
                        If the designs of Congress on this subject are not sufficiently known to you I have to request you will make
                            application to them, and communicate the result to me—Colo. Sheldon having advised me that no horses are to be expected from the State of Connecticut for his
                            Regiment This makes me the more particular in my enquiries. I have the honor to be Gentn Your most obt Humble Servt
                        
                            Go: Washington
                        
                    